Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
16, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00403-CV
____________
 
IN RE RANDY FLUKER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 27, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator
sought to have this court compel the Honorable Susan Criss,
presiding judge of the 212th District Court in Galveston County, to transfer
the underlying case back to the court where an earlier non-suit was taken.  
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 16, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.